Citation Nr: 0706449	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include anxiety and depression.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial evaluation greater than 10 
percent for degenerative changes of the right knee.

4.  Entitlement to an initial evaluation greater than 10 
percent for degenerative changes of the left knee.

5.  Entitlement to an initial evaluation greater than 10 
percent for gastritis.

6.  Entitlement to an initial evaluation greater than 10 
percent degenerative changes of the thoracic spine.

7.  Entitlement to an initial evaluation greater than 10 
percent for chronic cervical strain.
8.  Entitlement to an initial evaluation greater than 10 
percent for bilateral pes planus with plantar fasciitis.

9.  Entitlement to an initial evaluation greater than 10 
percent for tendonitis of the right ankle.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to May 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in October 2003 and 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in December 2006.  A transcript of the hearing has 
been made and is associated with the claims file.

The issues of entitlement to service connection for an 
acquired psychiatric disorder to include anxiety and 
depression, and for headaches; and for entitlement to a 
greater initial evaluations for gastritis, degenerative 
changes of the thoracic spine, chronic cervical strain, 
bilateral pes planus with plantar fasciitis, and tendonitis 
of the right ankle addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2006 statement in writing, the veteran 
withdrew his appeal of the claim for a higher initial 
evaluation for degenerative changes of the right knee.

1.  In a December 2006 statement in writing, the veteran 
withdrew his appeal of the claim for a higher initial 
evaluation for degenerative changes of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claim for a higher initial 
evaluation for degenerative changes of the right knee have 
been met. 38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2005); 
38 C.F.R. § 20.204 (2006).

2.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claim for a higher initial 
evaluation for degenerative changes of the left knee have 
been met. 38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2005); 
38 C.F.R. § 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

In June 2004, the veteran submitted a substantive appeal 
identifying the issues of higher initial evaluations for the 
right and left knee disabilities, which perfected his appeal 
as to these issues.  In December 2006, before the Board 
promulgated a decision on the issue, the veteran submitted a 
statement in writing withdrawing his appeal as to these 
issues.  A substantive appeal may be withdrawn in writing by 
the veteran at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(c).

As the veteran withdrew his appeal as to the issues of higher 
initial evaluations for degenerative changes of the right 
knee and degenerative changes of the left knee, there remains 
no allegation of error of fact or law for appellate 
consideration.  The Board therefore has no jurisdiction to 
review these issues.


ORDER

The appeal of the claim for a higher initial evaluation for 
degenerative changes of the right knee is dismissed.

The appeal of the claim for a higher initial evaluation for 
degenerative changes of the left knee is dismissed.


REMAND

The veteran also avers that service connection is warranted 
for an acquired psychiatric disorder to include anxiety and 
depression, and headaches; and that his service connected 
gastritis, thoracic spine, cervical strain, bilateral pes 
planus with plantar fasciitis, and tendonitis of the right 
ankle are worse than originally evaluated.

Concerning the claims for service connection, the veteran 
testified before the undersigned Acting Veterans Law Judge 
that he sustained a head injury during active service, in a 
motor vehicle accident.  He stated that he began to 
experience symptoms of depression in service after an 
incident in which his former wife stabbed him with a knife.  
He stated he did not seek treatment for these symptoms until 
much later.  After his discharge from active service, he 
testified he sought treatment for his symptoms of depression 
and was placed on prescribed medication, which he has taken 
until the present.  In contrast, he did not seek treatment 
for his headaches until fairly recently.  Service medical 
records confirm that the veteran was in a motor vehicle 
accident during active service, sustaining a closed head 
injury.  Moreover, these records also show treatment for a 
stabbing incident involving the veteran's wife.  Post-service 
records show treatment for headaches and depression.  In 
particular, VA treatment records dated as early as in 1994 
reflect that the veteran was seen for symptoms of depression, 
somatization syndrome, and stress-related headaches.  In 1995 
he was diagnosed with recurrent major depression.

The veteran has not been accorded VA examination to determine 
the nature, extent, and etiology of these conditions.  

Concerning his claims for higher initial evaluations, the 
veteran testified that his conditions have worsened in 
severity since the last VA examinations were conducted in 
March and September 2005.  In particular, he testified that 
he had received treatment for his service connected 
conditions since these examinations.  In November 2005, his 
bilateral foot disability required surgery and, in January 
2006, he underwent clinical tests for his stomach condition 
that showed chronic active gastritis with multiple gastric 
erosions and erythema.

The most recent non-VA and VA treatment records present in 
the claims folder are dated in 2005 and February 2006, 
respectively.  The record also shows that the veteran 
received treatment at the William Beaumont Army Medical 
Center, but it is not certain that all such treatment records 
are present in the claims folder.

In the present case, the Board finds that another attempt 
must be made to obtain VA and non-VA treatment records from 
the veteran's discharge from active service in 1992 to the 
present, and VA examinations should again be afforded the 
veteran to determine the nature, extent, and etiology of his 
claimed conditions, as well as the nature and extent of his 
service-connected conditions-with review of the entire 
claims file.  See 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all additional non-VA 
and VA post-service treatment records 
dated from May 1992 to the present that 
are not already of record, including any 
and all treatment records from the 
William Beaumont Army Medical Center at 
Fort Bliss in El Paso, Texas, and the VA 
Medical Center (VAMC) at El Paso, Texas 
and any other VAMC the veteran may 
identify.  Obtain authorization for the 
release of private medical records as 
appropriate.

2.  After completion of #1, make 
arrangements for the veteran to be 
afforded examinations to determine the 
nature, extent, and etiology of the 
claimed acquired psychiatric and headache 
disabilities, and the nature and extent 
of his service connected gastritis, 
thoracic spine, cervical spine, pes 
planus with plantar fasciitis, and right 
ankle disabilities.  All indicated tests 
and studies should be performed.  The 
claims folder, including all newly 
obtained evidence, the veteran's December 
2006 testimony, and a copy of this 
remand, must be sent to the examiner(s) 
for review.  The examiner(s) should 
summarize the medical history, including 
the onset and course of the claimed 
acquired psychiatric disorder, headache 
disorder; and service connected gastro-
intestinal, spine, foot, and right ankle 
disabilities; describe any current 
symptoms and manifestations attributed to 
the claimed acquired psychiatric 
disorder, headache disorder; and service 
connected gastro-intestinal, spine, foot, 
and right ankle disabilities; and provide 
diagnoses for any and all psychiatric, 
neurological, gastro-intestinal, spine, 
foot, and right ankle pathology 
manifested.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for an acquired psychiatric disorder to 
include anxiety and depression, and 
headaches; and for higher initial 
evaluations for his service connected 
claimed gastritis, degenerative changes 
of the thoracic spine, chronic cervical 
strain, bilateral pes planus with plantar 
fasciitis, and tendonitis of the right 
ankle with application of all appropriate 
laws and regulations, and consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
remands adverse to the veteran, furnish 
him with a SSOC and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2006).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


